Name: Council Directive 69/169/EEC of 28 May 1969 on the harmonisation of provisions laid down by Law, Regulation or Administrative Action relating to exemption from turnover tax and excise duty on imports in international travel
 Type: Directive
 Subject Matter: tariff policy;  taxation;  organisation of transport;  European Union law
 Date Published: 1969-06-04

 Avis juridique important|31969L0169Council Directive 69/169/EEC of 28 May 1969 on the harmonisation of provisions laid down by Law, Regulation or Administrative Action relating to exemption from turnover tax and excise duty on imports in international travel Official Journal L 133 , 04/06/1969 P. 0006 - 0008 Finnish special edition: Chapter 9 Volume 1 P. 0010 Danish special edition: Series I Chapter 1969(I) P. 0218 Swedish special edition: Chapter 9 Volume 1 P. 0010 English special edition: Series I Chapter 1969(I) P. 0232 Greek special edition: Chapter 09 Volume 1 P. 0017 Spanish special edition: Chapter 09 Volume 1 P. 0019 Portuguese special edition Chapter 09 Volume 1 P. 0019 COUNCIL DIRECTIVE of 28 May 1969 on the harmonisation of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel (69/169/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 99 thereof; Having regard to the proposal from the Commission; Whereas, notwithstanding the achievement of the customs union, which involves the abolition of customs duties and the majority of the charges having equivalent effect in trade between Member States, it is necessary, until harmonisation of indirect taxes has reached an advanced stage, to retain the imposition of tax on importation and the remission of tax on exportation in such trade; Whereas it is desirable that, even before such harmonisation, the populations of the Member States should become more strongly conscious of the reality of the common market and that to this end measures should be adopted for the greater liberalisation of the system of taxes on imports in travel between Member States ; whereas the need for such measures has been emphasised repeatedly by members of the Assembly; Whereas reductions of this kind in respect of travel constitute a further step in the direction of the reciprocal opening of the markets of the Member States and the creation of conditions similar to those of a domestic market; Whereas such reductions must be limited to non-commercial importations of goods by travellers ; whereas, as a general rule, such goods can only be obtained in the country from which they come (country of exit) already taxed, so that if the country of entry forgoes, within the prescribed limits, charging turnover tax and excise duty on imports, this avoids double taxation without leading to an absence of taxation; Whereas a Community system of tax reductions on imports has proved necessary also in respect of travel between third countries and the Community; HAS ADOPTED THIS DIRECTIVE: Article 1 1. Exemption from turnover tax and excise duty on imports shall apply, as regards travel between third countries and the Community, to goods in travellers' personal luggage, if such imports have no commercial character and the total value of the goods does not exceed 25 units of account per person. 2. Member States may reduce this exemption to 10 units of account for travellers under fifteen years old. 3. Where the total value per person of several items exceeds 25 units of account or the amount fixed pursuant to paragraph 2, as the case may be, exemption up to these amounts shall be granted for such of the items as would, if imported separately, have been granted exemption, it being understood that the value of an individual item cannot be split up. Article 2 1. Exemption from turnover tax and excise duty on imports shall apply, as regards travel between Member States, to goods in travellers' personal luggage which fulfil the conditions laid down in Articles 9 and 10 of the Treaty, if such imports have no commercial character and the total value of the goods does not exceed 75 units of account per person. This exemption shall be granted also where the travel includes transit through territory other than that of a Member State. 2. Member States may reduce this exemption to 20 units of account for travellers under fifteen years old. 3. Where the total value per person of several items exceeds 75 units of account or the amount fixed pursuant to paragraph 2, as the case may be, exemption up to these amounts shall be granted for such of the items as would, if imported separately, have been granted exemption, it being understood that the value of an individual item cannot be split up. Article 3 For the purposes of this Directive: 1. The value of personal effects which are imported temporarily or are re-imported following their temporary export shall not be taken into consideration for determining the exemption referred to in Articles 1 and 2. 2. Importations shall be regarded as having no commercial character if they: (a) take place occasionally, and (b) consist exclusively of goods for the personal or family use of the travellers, or of goods intended as presents ; the nature or quantity of such goods must not be such as might indicate that they are being imported for commercial reasons. Article 4 1. Without prejudice to national provisions applicable to travellers whose residence is outside Europe, each Member State shall set the following quantitative limits for exemptions from turnover tax and excise duty of the goods listed below: (a) Tobacco products: 200 cigarettes or 100 cigarillos (cigars of a maximum weight of 3 grammes each) or 50 cigars or 250 grammes of smoking tobacco (b) alcoholic beverages: - distilled beverages and spirits of an alcoholic strength exceeding 22 º : 1 standard bottle (0.70 to 1 litre) or - distilled beverages and spirits, and aperitifs with a wine or alcohol base of an alcoholic strength not exceeding 22 º ; sparkling wines, fortified wines : to a total of 2 litres and - still wines : to a total of 2 litres (c) Perfumes : 50 grammes and toilet waters : 1/4 litre (d) Coffee : 500 grammes or coffee extracts and essences : 200 grammes (e) Tea : 100 grammes or tea extracts and essences : 40 grammes 2. Exemption for the goods mentioned in paragraph 1 (a), (b) and (d) shall not be granted to travellers under fifteen years old. 3. Within the quantitative limits set in paragraph 1 and taking account of the restrictions in paragraph 2, the value of the goods listed in paragraph 1 shall not be taken into consideration in determining the exemption referred to in Articles 1 and 2. Article 5 1. Member States may set lower limits as to value and/or quantity for the exemption of goods when they are imported - in frontier zone travel - by the crew of the means of transport used in international travel - by members of the armed forces of a Member State, including civilian personnel and spouses and dependent children, stationed in another Member State. 2. Member States may exclude from exemption goods falling within headings Nos 71.07 and 71.08 of the Common Customs Tariff. 3. Member States may reduce the quantities of the goods referred to in Article 4 (1) (a) and (d) for travellers coming from a third country who enter a Member State. Article 6 Member States shall take appropriate measures to avoid remission of tax being granted for deliveries to travellers whose domicile, habitual residence or place of work is situated in a Member State and who benefit from the arrangements provided for in this Directive. Article 7 Member States may round off the amount in national currency resulting from the conversion of the amounts in units of account stated in Articles 1 and 2. Article 8 1. Member States shall bring into force not later than 1 January 1970 the measures necessary to comply with this Directive. 2. Each Member State shall inform the Commission of the measures which it adopts to implement this Directive. The Commission shall communicate such information to the other Member States. Article 9 This Directive is addressed to the Member States. Done at Brussels, 28 May 1969. For the Council The President G. THORN